Citation Nr: 0712923	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for lower 
back pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.

4.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1973 and from May 1974 to May 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified that additional treatment records exist 
from the VA facilities in Oxford, Alabama and Birmingham, 
Alabama that have not been associated with his claims file.  
These records should be obtained.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses what notice 
must be given a claimant attempting to re-open a claim and 
which requires more than just a general statement that the 
evidence submitted must relate to the basis of the prior 
denial.  In the case of a new and material claim, the notice 
must specifically and affirmatively describe the kind of 
evidence that is required to reopen the claim.  

Here, in August 2002, the veteran was sent a general letter 
informing him that in order to reopen his claim, he had to 
submit new and material evidence.  The letter indicated that 
"new" meant that the evidence had not been previously 
submitted to VA, and "material" meant that the information 
directly and substantially relate to the issue for 
consideration.  In light of the Kent decision, the August 
2002 notice is inadequate in that it does not inform the 
veteran why his previous claims were denied.  The veteran's 
back claim was denied in 1993 because there was no medical 
evidence of a current back disability; the veteran's hearing 
loss claim was denied in 1993 because there was no evidence 
of hearing loss during service; and the veteran's claim for a 
heart condition was denied because there was no medical 
evidence of a current heart disability.  A remand is 
therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to reopen his claims, 
what evidence, if any, he is to submit, 
and what evidence VA will obtain with 
respect to his claims.  Specifically ask 
him to provide both any evidence in his 
possession and the names, addresses, and 
necessary releases to obtain any private 
medical treatment records that have not 
been associated with his claims file.  He 
should be informed that treatment records 
from the Oxford family practice in 1999; 
from UAB dermatology from 2002; and from 
Dr. Auerbach (hearing records) from 
January 2004 have all been received. 

Further, ensure that an explanation is 
provided as to why the veteran's claims 
were previously denied.

2.  Obtain VA treatment records from 2002 
forward from the VA facilities in both 
Oxford, Alabama and Birmingham, Alabama.

3.  When the development requested has 
been completed, the RO should review the 
evidence and conduct any additional 
development which logically flows from it, 
and then readjudicate the claims.  If any 
claim remains denied, provide the veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




